Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
 
Status of Claims
Claims 1, 3, 7-8, 10, 13, and 15-21 are pending as of the response and amendments filed on 8/24/22. Claims 2, 4-6, 9, 11-12, and 14 have been canceled. 
Claims 1, 3, 7-8, and 10 were previously rejected under 103 as being unpatentable over Staniforth, US 20080138422. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have argued it is understood the claims are directed to a pharmaceutical composition for immediate release as opposed to controlled release or a mix of immediate and controlled release, as in drug delivery systems, immediate release is the default unless controlled release is specified by the use of excipients. Applicants have further argued the specification mentions preferred excipients for the tablet form that are well-known superdisintegrants, e.g., carboxymethyl sodium starch and polyvinylpyrrolidone K-25, and that superdisintegrants make active ingredients available for immediate release. Applicants have further argued claims 10 and 21 specify excipients for immediate release, and by contrast Staniforth discloses combinations where one of its components is for immediate release and the other is for sustained release. Applicants have maintained there is no suggestion in Staniforth the components are for immediate release, much less that the components work together synergistically.

Applicants’ arguments are not found persuasive. Most of the claims don’t recite immediate release; as acknowledged by Applicants, only claims 10 and 21 recite a limitation of excipients for immediate release. Applicants’ argument immediate release is the default for drug delivery systems unless otherwise specified is not found persuasive, because the claims are given the broadest reasonable interpretation in light of the specification, and the specification, while mentioning immediate release excipients, also discusses controlled release excipients; see p. 24, top para. Therefore, contrary to Applicants’ arguments, the claims are not limited to immediate release. Additionally, claims 10 and 21 recite “for the immediate release of amitriptyline and/or paracetamol”, wherein only one of the two agents is formulated for immediate release. It is maintained Staniforth explicitly teaches this embodiment, wherein one of the two analgesics is formulated for immediate release, while the other is formulated for controlled release (para [0009]). Furthermore, the claims don’t recite the limitation of synergy for the combination. The 103 rejection over Staniforth is still proper; this rejection will be reiterated, with modification to address the amendments to claim 10. 

Claims 13, 15-16, and 18-20 were previously rejected under 103 as being unpatentable over Staniforth, US 20080138422, in view of Sutter, US 20050256182. Claim 17 was previously rejected under 103 as being unpatentable over Staniforth, US 20080138422, in view of Garg. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued as discussed previously, the immediate release of both components and the unexpected synergistic effects of amitriptyline and paracetamol make the claims unobvious over Staniforth. Applicants have further argued neither Sutter nor Garg make up for the deficiencies of Staniforth.

Applicants’ arguments are not found persuasive. There is no language in the claims that recites both amitriptyline and paracetamol are formulated for immediate release; furthermore, Applicants’ own specification discusses both immediate and controlled release excipients. Additionally, there is no recitation of synergy in the claims, and Staniforth suggests the combination of two analgesics can provide a synergistic effect (para [0087]). Therefore, even if synergy was explicitly recited in the claims, this would not necessarily be unexpected in view of Staniforth. The 103 rejections of Staniforth in view of Sutter; and of Staniforth in view of Garg were proper. These rejections are reiterated, with slight modification to account for the amended claims.
Claims 1, 3, 7-8, 10, 13, and 15-21 were examined. Claims 1, 3, 7-8, 10, 13, and 15-20 are rejected. Claim 21 is objected to. 



Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record).
The claims are drawn to a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg.
Staniforth teaches pharmaceutical compositions comprising an analgesic, which is provided by controlled release for the treatment of pain and pain-related conditions (Title & Abstract; para [0001]). Staniforth teaches a preferred embodiment wherein the composition a first analgesic and a second analgesic are present, wherein the first analgesic is rapidly released, and the second analgesic is delivered by controlled release (para [0009]). Paracetamol is included as a preferred analgesic (para [0040], [0061]). Staniforth teaches another embodiment wherein the first analgesic is amitriptyline (para [0086]; p. 6, claims 8-9 & 19), and another embodiment wherein the second analgesic is paracetamol (p. 6, claim 15). Staniforth teaches the composition in an oral solid dosage form, such as a layered tablet, coated with sustained release excipients (para [0013-0015]). Staniforth teaches the dose of analgesics to preferably range from about 0.01 mg to 1.5 g., more preferably from about 1-100 mg., or 10-50 mg. (para [0025]). Staniforth teaches an embodiment wherein a first analgesic is formulated for rapid release, while the second analgesic is formulated for controlled release (para [0009], [0083]). Staniforth further teaches the inclusion of water soluble excipients that don’t delay the release of an active agent (para [0035]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, in view of Staniforth. Staniforth teaches a composition combination of a first analgesic and a second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and further teaches an embodiment wherein the second analgesic is delivered by controlled release, via a controlled release excipient. As such, it would have been prima facie obvious to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, for controlled release of paracetamol, in an oral dosage form such as a tablet, with a reasonable expectation of success, in view of Staniforth. Furthermore, Staniforth doesn’t teach additional active agents are required, therefore a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient would have been prima facie obvious in consideration of Staniforth. Additionally, Staniforth teaches the dose of analgesics to preferably range from about 0.01 mg to 1.5 g., more preferably from about 1-100 mg., or 10-50 mg.; as amitriptyline and paracetamol are taught as preferred analgesics, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated amitriptyline and paracetamol into the composition at a fixed dose, each compound being present in an amount from about 0.01 mg to 1.5 g., or 1-100 mg., which overlaps with the amounts of amitriptyline (1-22.5 mg) and paracetamol (49-227.5 mg) recited by instant claim 1, with a reasonable expectation of success. As Staniforth teaches the limitation wherein the first analgesic is formulated for rapid, e.g., immediate release, and the second analgesic is formulated for controlled release, it would have been prima facie obvious to one of ordinary skill in the art, to have incorporated pharmaceutical excipients for immediate release of amitriptyline or paracetamol, thereby meeting the limitation of instant claim 10. 

Claims 13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record), as applied to claims 1, 3, 7-8, and 10, in view of Sutter et. al., US 20050256182 A1 (publ. 11/17/2005, of record). 
The claims are drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of mild or mild to moderate pain (para [0087]). 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Sutter teaches mixed pain is a chronic pain that is composed of both nociceptive and neuropathic components, with cancer pain an example of a mixed pain (para [0026]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated mixed cancer pain in a subject in need thereof comprising administering an effective dose of a pharmaceutical composition comprising a fixed-dose combination of paracetamol and amitriptyline, in view of Staniforth and Sutter. Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. Staniforth further teaches oral administration as preferred (para [0007]), and once per day administration (para [0088]). Sutter teaches mixed pain to involve both nociceptive and neuropathic pain states, with cancer pain taught as an example of mixed pain. As Staniforth teaches the combination of analgesics, paracetamol and amitriptyline, for treating cancer pain, and Sutter teaches cancer pain as mixed pain components, one of ordinary skill in the art would have been motivated to have treated mixed cancer pain in a subject in need thereof comprising administering a composition of fixed-dose paracetamol and amitriptyline, with an acceptable excipient, with a reasonable expectation of success. 
Staniforth further teaches suitable analgesics to include opioids such as codeine and morphine (para [0040]), and that analgesics can be administered in separate dosage forms (para [0080]). As such, it would have been prima facie obvious to have treated mild to moderate mixed cancer pain in a subject in need thereof comprising further administering codeine, included within Applicants’ specification as a weak opioid (p. 2, lines 23-30). 
Regarding the recitation of claim 18, “wherein said administration induces neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes in oncological and non-oncological diseases”, it would have been prima facie obvious to have treated mixed cancer pain comprising administering a fixed-dose composition of paracetamol and amitriptyline, at amounts that overlap those ranges recited by instant claim 1, in view of the combined teachings of Staniforth and Sutter, as discussed previously. It would have been prima facie obvious therefore that by administering an effective dose of this combination to treat mixed cancer pain as recited by the instant claims, the result of treatment would have been the same as recited by instant claim 18, wherein administration would have induced neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes in oncological and non-oncological diseases. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008, of record), as applied to claims 1, 3, 7-8, and 10, in view of Garg, J. Anesthes. & Crit. Care, vol. 4(3), pp. 1-3, publ. 2016, of record.
The claim is drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg; further comprising administering strong opioids in the prevention and/or treatment of moderate to severe pain. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of mild or mild to moderate pain (para [0087]). Staniforth further teaches suitable analgesics to include opioids such as codeine and morphine (para [0040]), and that analgesics can be administered in separate dosage forms (para [0080]). Morphine is included within Applicants’ specification as a strong opioid (p. 2, lines 23-30). 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Garg teaches pain as an adverse effect of cancer, and pain can be of nociceptive, neuropathic, or of mixed origin in cancer patients (p. 1, 1st para of Intro). Garg teaches cancer pain can be acute (e.g., severe), which indicates ongoing tissue injury as well as nociceptive and neural compromise (p. 1, 2nd para of Intro). Garg teaches acute pain in cancer needs aggressive management at initial presentation, with opioids the mainstay treatment for more severe pain (p. 3, left col., 2nd-4th para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated mixed cancer pain in a subject in need thereof comprising administering an effective dose of a pharmaceutical composition comprising a fixed-dose combination of paracetamol and amitriptyline, and to have further administered a strong opioid for moderate to severe pain in view of Staniforth and Garg. Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. Staniforth further teaches oral administration as preferred (para [0007]), and once per day administration (para [0088]). Garg teaches cancer pain can be a mix of nociceptive and neuropathic components, and teaches more severe cancer pain to typically be treated with opioids. As Staniforth teaches the combination of analgesics, paracetamol and amitriptyline, for treating cancer pain, and further teaches additional opioids, such as morphine, can be used to treat pain, one of ordinary skill in the art would have been motivated to have treated mixed cancer pain that is moderate to severe in a subject in need thereof comprising administering a composition of fixed-dose paracetamol and amitriptyline, with an acceptable excipient, and further have administered a strong opioid such as morphine with a reasonable expectation of success. 

Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1, 3, 7-8, 10, 13, and 15-20 are rejected. Claim 21 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627